Citation Nr: 1810841	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Pennsylvania Office of the Deputy Adjutant General for Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.  The Veteran died in March 2011.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2015.  A transcript of that hearing is of record.  

This matter was remanded by the Board for additional development in April 2015 and November 2017.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)

As noted in the previous remands, the Appellant has raised the issue of entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).  The record does not reflect that this matter has been adjudicated in a rating decision by the agency of original jurisdiction (AOJ), and as such, has not been developed for appellate consideration at this time.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT


1.  The Veteran died in March 2011; the Certificate of Death listed the immediate cause as septic shock due to multi-organ failure due to esophageal cancer.

2.  At the time of the Veteran's death, service connection was established for diabetes mellitus, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, coronary artery disease, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was etiologically related to his active military service or that a disability incurred in or aggravated by active military service was the principal or contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1116, 1310, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran died in March 2011.  His death certificate lists the cause of death as septic shock due to multi-organ failure due to esophageal cancer.  No significant contributory cause of death was identified.

At the time of the Veteran's death, service connection was in effect for diabetes mellitus, type II, rated as 20 percent disabling, peripheral neuropathy of the left upper extremity, rated as 20 percent disabling, peripheral neuropathy of the right upper extremity, rated as 20 percent disabling, coronary artery disease, rated as 10 percent disabling, peripheral neuropathy of the right lower extremity, rated as 10 percent disabling, and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling.  

The Appellant contends that the Veteran's esophageal cancer was the result of exposure to herbicide agents in service, and that his service-connected disabilities were principal or contributory causes of his death.  The Appellant has also made arguments about negligent treatment while in the care of a VA hospital, but these arguments relate to a claim under 38 U.S.C.A. § 1151, which, as noted in the introductory paragraph above, has not been the subject of a rating decision by the AOJ, meaning that the Board does not have appellate jurisdiction over it and may not discuss it in this decision.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312 (b), (c).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The first question before the Board is whether the Veteran's esophageal cancer was caused or aggravated by his military service, specifically exposure to herbicide agents in service.  The Board has determined that the Veteran's esophageal cancer, which is listed as the cause of the Veteran's death, was not caused or aggravated by his military service, to include exposure to herbicide agents.

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).   The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer and non-Hodgkin's lymphoma need only have become manifest to a degree of 10 percent or more at any time after service.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

As the Veteran served in the Republic of Vietnam, exposure to herbicide agents is conceded.  However, esophageal cancer is not one of the disabilities presumed to be caused by exposure to herbicide agents.  A December 2017 VA medical opinion found that the clinician was not aware of any evidence based on medical literature that would provide evidence that herbicide exposure would predispose the development of esophageal cancer, septic shock, and/or multi-organ failure.  The clinician also pointed out that the Veteran's service treatment records (STRs) showed no evidence of a diagnosis of or treatment for esophageal cancer or GERD while in service or within one year of discharge, nor was there any supporting evidence in the medical records that would provide evidence that the Veteran's death was casually related to his active service or any incident therein, including presumed exposure to herbicide agents in Vietnam.  

Although the Board recognizes that the Appellant genuinely believes that herbicide agents caused the esophagus cancer that in turn caused the Veteran's death, there is no evidence of record that the Appellant has medical training.  Therefore, she is not able to provide medical evidence on this complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The most probative evidence is thus against a finding that the Veteran's service, to include exposure to herbicide agents, caused the Veteran's esophageal cancer and ensuing death.

The next question before the Board is whether the Veteran's service-connected disabilities were a principal or contributory cause of the Veteran's death.  An August 2017 VA medical opinion found that there was no evidence based medical literature, to include from the Mayo Clinic, or any supporting evidence in the medical records reviewed, that would provide evidence that the Veteran's service-connected disabilities would have caused or aggravated the Veteran's cause of death (septic shock due to multi-organ failure due to esophageal cancer).  The Board recognizes that, as discussed in an August 2011 statement, the Appellant believes that a hole found in tissue against a "balloon" device that had been inserted to ensure air supply to the lungs during the Veteran's first surgery may have been caused by the Veteran's service-connected disabilities.  However, the Appellant lacks the medical training to provide competent evidence on this complex medical question.  As the hole discussed by the Appellant is part of the medical record, and the VA clinician opined that there was no evidence in the medical records reviewed that would provide evidence that the Veteran's service-connected disabilities would have caused or aggravated the Veteran's cause of death, the medical opinion necessarily encompasses this hole as one of the medical issues that were not the result of the Veteran's service-connected disabilities.  Therefore, the Board must accept the findings of the December 2017 VA medical opinion, and conclude that the Veteran's service-connected disabilities were not a principal or contributory cause of the Veteran's death.  For these reasons, the Appellant's claim must be denied.  



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


